Appeal from an order of the Family Court, Oneida County (James R. Griffith, J.), entered October 27, 2009 in a proceeding pursuant to Social Services Law § 384-b. The order terminated respondent’s parental rights.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs.
Memorandum: Respondent mother appeals from an order terminating her parental rights with respect to her son on the ground of mental illness. Contrary to the contention of the mother, we conclude that petitioner met its burden of demonstrating by clear and convincing evidence that she is “presently and for the foreseeable future unable, by reason of mental illness . . . , to provide proper and adequate care for [the] child” (Social Services Law § 384-b [4] [c]; see Matter of Deondre M., 77 AD3d 1362 [2010]; Matter of Michael WW., 29 AD3d 1105, 1106 [2006]). We reject the further contention of the mother that Family Court erred in denying her request for posttermination visitation inasmuch as the evidence presented at the hearing on the petition established that such contact would be contrary to the best interests of the child (see Matter of Diana M.T., 57 AD3d 1492, 1493 [2008], lv denied 12 NY3d 708 [2009]). Fresent — Centra, J.P., Lindley, Sconiers, Green and Gorski, JJ.